— Appeal from an order of the Family Court, Erie County (Margaret O. Szczur, J.), entered February 29, 2012 in a proceeding pursuant to Family Court Act article 10. The order, among other things, adjudged that respondent is to complete sex offender and parenting programs.
It is hereby ordered that the order so appealed from is unanimously vacated on the law without costs.
Same memorandum as in Matter of Lebraun H. (Ill AD3d 1439 [2013]). Present — Smith, J.E, Peradotto, Lindley, Valentino and Whalen, JJ.